                                               Case 3:19-cv-05815-LB Document 4 Filed 07/28/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                     UNITED STATES DISTRICT COURT

                                   9                                    NORTHERN DISTRICT OF CALIFORNIA

                                  10                                            San Francisco Division

                                  11       DENIS DEMACEDO,                                     Case No. 19-cv-05815-LB
                                  12                       Plaintiff,
Northern District of California
 United States District Court




                                                                                               ORDER TO SHOW CAUSE
                                  13                v.
                                                                                               Re: ECF No. 1
                                  14       CRAIG KOENIG,
                                  15                       Defendant.

                                  16

                                  17                                             INTRODUCTION

                                  18         Denis Demacedo, an inmate at the Correctional Training Facility in Soledad, filed this action

                                  19   seeking a writ of habeas corpus pursuant to 28 U.S.C. § 2254.1 He consented to proceed before a

                                  20   magistrate judge.2 His petition is now before the court for review pursuant to 28 U.S.C. § 2243

                                  21   and Rule 4 of the Rules Governing Section 2254 Cases in the United States District Courts.3 This

                                  22   order requires the respondent to respond to the petition.

                                  23

                                  24

                                  25

                                  26   1
                                        Pet. – ECF No. 1. Citations refer to material in the Electronic Case File (“ECF”); pinpoint citations
                                       are to the ECF-generated page numbers at the top of documents.
                                  27   2
                                           Consent – ECF No. 3.
                                  28   3
                                           The court discovered the petition only now and apologizes for the delay.

                                       ORDER – No. 19-cv-05815-LB
                                               Case 3:19-cv-05815-LB Document 4 Filed 07/28/20 Page 2 of 3




                                   1                                               STATEMENT

                                   2         Following his involvement in an automobile accident that caused the death of three people and

                                   3   the injury of a fourth, a jury in San Mateo County Superior Court convicted Mr. Demacedo on

                                   4   November 24, 2015 of (1) second-degree murder, (2) gross vehicular manslaughter while

                                   5   intoxicated, (3) driving under the influence of alcohol and causing injury, (4) driving with a blood-

                                   6   alcohol content of .08 or higher and causing injury, (5) perjury, and (6) hit and run.4 Overall, the

                                   7   court sentenced Mr. Demacedo to prison terms of 47 years and two months to life in prison (with

                                   8   varying sentences imposed for the underlying counts of conviction).5

                                   9         Mr. Demacedo appealed his conviction, the California Court of Appeal affirmed, and the

                                  10   California Supreme Court denied his petition for review.6 He then filed this habeas petition.

                                  11

                                  12                                                   ANALYSIS
Northern District of California
 United States District Court




                                  13         This court may entertain a petition for writ of habeas corpus “in behalf of a person in custody

                                  14   pursuant to the judgment of a State court only on the ground that he is in custody in violation of

                                  15   the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a); Rose v. Hodges,

                                  16   423 U.S. 19, 21 (1975). A district court considering an application for a writ of habeas corpus

                                  17   shall “award the writ or issue an order directing the respondent to show cause why the writ should

                                  18   not be granted, unless it appears from the application that the applicant or person detained is not

                                  19   entitled thereto.” 28 U.S.C. § 2243.

                                  20         Mr. Demacedo alleges that the state court proceedings violated his rights under the Sixth,

                                  21   Eighth, and Fourteenth Amendments.7 Upon review of his petition, the court cannot say that his

                                  22   claims are patently without merit. The respondents must respond to those claims.

                                  23

                                  24

                                  25
                                       4
                                  26       Pet. – ECF No. 1 at 10–15 (¶¶ 1–2, 8–27).
                                       5
                                           Id. at 11 (¶ 3).
                                  27   6
                                           Id. (¶¶ 4–6).
                                  28   7
                                           Id. at 24–25 (¶¶ 68–72).

                                       ORDER – No. 19-cv-05815-LB                          2
                                            Case 3:19-cv-05815-LB Document 4 Filed 07/28/20 Page 3 of 3




                                   1                                            CONCLUSION

                                   2      For the foregoing reasons,

                                   3      1. The petition warrants a response.

                                   4      2. The clerk must serve by mail a copy of this order and the petition upon the respondent and

                                   5   the respondent's attorney, the Attorney General of the State of California and include a copy of the

                                   6   “consent or declination to magistrate judge jurisdiction” form.

                                   7      3. The clerk must electronically serve a copy of this order upon the respondent and the

                                   8   respondent’s attorney, the Attorney General of the State of California, at the following email

                                   9   address: SFAWTParalegals@doj.ca.gov. The petition and any exhibits thereto are available via the

                                  10   Electronic Case Filing (ECF) system for the Northern District of California.

                                  11      5. The respondent must file and serve upon the petitioner, on or before September 28, 2020,

                                  12   an answer conforming in all respects to Rule 5 of the Rules Governing Section 2254 Cases,
Northern District of California
 United States District Court




                                  13   showing cause why a writ of habeas corpus should not be issued. The respondent must file with

                                  14   the answer a copy of all portions of the court proceedings that have been previously transcribed

                                  15   and that are relevant to a determination of the issues presented by the petitioner.

                                  16      6. If the petitioner wishes to respond to the answer, he must do so by filing a traverse with the

                                  17   court and serving it on the respondent on or before October 28, 2020.

                                  18

                                  19      IT IS SO ORDERED.

                                  20      Dated: July 28, 2020

                                  21                                                    ______________________________________
                                                                                        LAUREL BEELER
                                  22                                                    United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28

                                       ORDER – No. 19-cv-05815-LB                        3
